Title: To George Washington from William Livingston, 9 January 1778
From: Livingston, William
To: Washington, George



Sir
Morris Town [N.J.] 9 Jany 1778

I have directed the Bearer to take your advice respecting the part he is to act to counterplot the Designs of the Enemy. They want excedingly to know what Troops are stationd in this State, & to establish a line of Communication by Land—Should you advise Morseiles to aid in settling their Posts, & he is trusty enough to communicate it to us when established, we might by that means procure their Intelligence—But I chuse not to give him any directions about it—I am Your Excellency’s most humble St

Wil: Livingston

